MEMORANDUM **
Matilde Rodriguez Evangelista appeals from the district court’s judgment revoking his supervised release and imposing a 21-month sentence. We have jurisdiction under 28 U.S.C. § 1291. We review the district court’s sentence for reasonableness and the district court’s use of the Chapter 7 Guidelines for abuse of discretion. See United States v. Miqbel, 444 F.3d 1173, 1176 (9th Cir.2006).
Evangelista contends that his sentence is unreasonable because it exceeds the punishment he received for his original conviction and the punishment he received for his subsequent conviction. We conclude that the sentence imposed, which is at the low end of the applicable Chapter 7 Guidelines range and runs concurrently with Evangelista’s new sentence, is reasonable. See United States v. Rodriguez-Rodriguez, 441 F.3d 767, 771 (9th Cir. 2006).
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir. R. 36-3.